            Case 1:17-cv-02860-CCB Document 38 Filed 12/26/18 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION                        *

             Plaintiff                        *

v.                                            *
                                                         Case No: 17-CV-02860-CCB

ENOCH PRATT FREE LIBRARY,                     *
et al.,
                                              *
             Defendants
                                              *

 *                *             *                 *           *               *              *

                           MOTION FOR STAY AND EXTENSIONS

       Plaintiff Equal Employment Opportunity Commission (EEOC) moves to stay this

litigation and extend all deadlines due to the lapse in appropriations and government

shutdown.

       1.       Federal government appropriations lapsed at midnight on December 21, 2018,

and the EEOC is again shut down.

       2.       As noted in its previous motion (ECF No. 10), given the Antideficiency Act,

31 U.S.C. § 1341 et seq., the EEOC is prohibited from litigating this matter during the

shutdown, except for a four-hour wind-down on December 26, 2018.

       3.       Therefore, the EEOC seeks an order staying this litigation for the duration of

the shutdown and extending all deadlines for the same duration as the shutdown.

       4.       Counsel for the EEOC has contacted Defendant’s counsel regarding this

motion and defendant does not oppose this motion.
         Case 1:17-cv-02860-CCB Document 38 Filed 12/26/18 Page 2 of 2



       WHEREFORE, Plaintiff requests this Court enter an Order staying this litigation and

extending all deadlines by the same duration as the shutdown.

                                                   Respectfully submitted,



                                                   Respectfully submitted,

                                                   EQUAL EMPLOYMENT
                                                   OPPORTUNITY COMMISSION
                                                   George H. Fallon Federal Building
                                                   31 Hopkins Plaza, Suite 1432
                                                   Baltimore, Maryland 21201

                                                   __/s/ Maria Salacuse____________
                                                   MARIA SALACUSE
                                                   Supervisory Trial Attorney
                                                   Bar No. 15562
                                                   maria.salacuse@eeoc.gov
                                                   (410) 209-2733




                                             2
